            Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TIFFANI M. SHAFFER,                                  Case No.

               Plaintiff,

v.

CRANBERRY TOWNSHIP,

               Defendant.                            JURY TRIAL DEMANDED


                                     CIVIL COMPLAINT

       Plaintiff Tiffani M. Shaffer, by undersigned counsel, files this civil complaint and in

support alleges the following:

                                          I. Jurisdiction

       1.      The jurisdiction of this Court is invoked pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-5, 28 U.S.C. §§ 1331 and 1343(a)(4), and this Court’s

supplemental jurisdiction pursuant to § 1367.

       2.      Plaintiff has satisfied all procedural and administrative prerequisites to suit under

Title VII and the Pennsylvania Human Relations Act (“PHRA”), in that:

               a.      She filed a timely Charge of Discrimination with the Equal Employment
                       Opportunity Commission (“EEOC”) on July 2, 2018 alleging sex
                       discrimination and again on November 7, 2018 for sex discrimination and
                       retaliation. These charges were simultaneously cross-filed with the
                       Pennsylvania Human Relations Commission;

               b.      The EEOC issued a Notice of Right to Sue on September 17, 2019;

               c.      This Complaint is filed within 90 days of receipt of that notice; and




                                                 1
            Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 2 of 8



                 d.     More than one year has lapsed since the date Plaintiff filed her PHRC
                        complaint.

       3.        Defendant Cranberry Township is an employer within the meaning of Title VII, 42

U.S.C. § 2000e(b) in that it employs more than 15 employees.

                                              II. Parties

       4.        Plaintiff, Tiffani M. Shaffer, is an adult individual who resides at 142 Pfeifer Rd.,

Harmony, PA 16037.

       5.        Defendant, Cranberry Township, is a political subdivision within Butler County,

with a principal location at 2525 Rochester Rd., Suite 400, Cranberry Township, PA 16066.

                                      III. Factual Background

       6.        Shaffer began working for Defendant as a full-time police officer on or about

January 9, 2017.

       7.        Shaffer is one of two female officers in Defendant’s police force.

       8.        On or about April 11, 2018, Officer Shaffer told Defendant’s Chief of Police, Kevin

Meyer, that she was pregnant.

       9.        Chief Meyer informed Officer Shaffer that there was no light duty policy, so any

change in her duties would be based upon her doctor’s recommendations.

       10.       On June 8, 2018, Officer Shaffer’s doctor provided her with a doctor’s note

recommending that she be placed on light duty.

       11.       On or about June 11, 2018, Officer Shaffer presented this doctor’s note to

Defendant’s Human Resources Manager, Stacy Goettler and requested to be placed on light duty.

Goettler advised Shaffer that light duty might not be available and that it was provided on a case-

by-case basis.




                                                   2
          Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 3 of 8



       12.     However, to Officer Shaffer’s knowledge, all male officers who had previously

requested light duty had been given a regular light duty schedule.

       13.     On or about June 12, 2018, Chief Meyer only allowed Officer Shaffer to work for

three hours of her 12-hour shift and required her to use her personal accrued time for the remaining

nine (9) scheduled hours.

       14.     On or about June 13, 2018, Chief Meyer told Officer Shaffer that he could not give

her work until her doctor sent a list of approved job duties.

       15.     The next day, Officer Shaffer’s doctor faxed an essential job duty form to

Defendant with approved job duties for Officer Shaffer. The approved list of job duties included,

but was not limited to, preparing investigative reports, working on the computer, processing

arrested suspects, and handling fingerprints.

       16.     On or about July 2, 2018, Officer Shaffer filed a Charge of Discrimination with the

EEOC for pregnancy discrimination because Chief Meyer still refused to schedule her for a regular

40-hour workweek of light duty, even though he had previously accommodated the light duty

requests of male officers.

       17.     On or about July 26, 2018, Chief Meyer and Goettler met with Officer Shaffer and

asked why she filed an EEOC charge. Officer Shaffer explained that she wanted to work 40 hours

a week. Chief Meyer said that he could not provide her with a regular schedule.

       18.     Immediately following his receipt of the EEOC charge, Chief Meyer began to cut

the duties that he assigned to Officer Shaffer. Specifically, Chief Meyer no longer allowed Officer

Shaffer to process Pennsylvania Instant Check System (PICS) firearm application violation cases

or to handle fingerprints.




                                                 3
           Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 4 of 8



        19.     After Officer Shaffer requested light duty, there were only two weeks where

Defendant scheduled her 40 hours of light duty.

        20.     Defendant has previously accommodated the light duty requests of male officers

by scheduling them for 40 hours of light duty per week.

                                              Count I
                                             Title VII
                                  Pregnancy and Sex Discrimination

        21.     Plaintiff incorporates by reference the allegations set forth in Paragraphs 1 through

20 as if fully restated herein.

        22.     Defendant discriminated against Shaffer in the terms, conditions, and privileges of

employment because of her sex and pregnancy, in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-2(a)(1).

        23.     Defendant’s violation of Title VII was undertaken with malice or reckless

indifference to Shaffer’s federally protected right to not be discriminated against because of her

sex and pregnancy.

        24.     As a direct and proximate result of Defendant’s discrimination of Shaffer because

of her sex, she has suffered emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

        WHEREFORE, Shaffer demands judgment against Defendant and the following relief:

                a.      That the Court enter a judgment declaring Defendant’s actions to be
                        unlawful and in violation of Title VII;

                b.      That Defendant be required to compensate Plaintiff for the full value of
                        wages she would have received had it not been for Defendant’s illegal
                        treatment of Plaintiff, with interest, from the date of discrimination in
                        addition to reimbursement for lost experience, training opportunities, and
                        other benefits;



                                                  4
           Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 5 of 8



                c.      That the Court award Plaintiff compensatory damages as a result of
                        Defendant’s violation of Title VII;

                d.      That Defendant be enjoined from retaliating against Plaintiff in any manner
                        that violates Title VII;

                e.      That Plaintiff be awarded against Defendant the costs and expenses of this
                        litigation and a reasonable attorney fee;

                f.      That Plaintiff be awarded punitive damages; and

                g.      That the Court grant Plaintiff any additional relief as may be just and proper.

                                              Count II
                                  Pennsylvania Human Relations Act
                                  Pregnancy and Sex Discrimination

        25.     Plaintiff incorporates by reference the allegations set forth in Paragraphs 1 though

24 as if fully restated herein.

        26.     Defendant discriminated against Shaffer in the terms, conditions, and privileges of

employment because of her sex and pregnancy, in violation of the Pennsylvania Human Relations

Act (“PHRA”), 43 P.S. § 955(a).

        27.     As a direct result of Defendant’s violation of the PHRA, Shaffer has lost wages and

other economic benefits of her employment with Defendant, in addition to suffering emotional

distress, depression, inconvenience, and humiliation.

        WHEREFORE, Shaffer demands judgment against Defendant and the following relief:

                a.      That the Court enter a judgment declaring Defendant’s actions to be
                        unlawful and in violation of the PHRA;

                b.      That Defendant be required to compensate Plaintiff for the full value of
                        wages she would have received had it not been for Defendant’s illegal
                        treatment of Plaintiff, with interest, from the date of discrimination in
                        addition to reimbursement for lost experience, training opportunities, and
                        other benefits;



                                                   5
           Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 6 of 8



                c.      That the Court award Plaintiff compensatory damages as a result of
                        Defendant’s violation of the PHRA;

                d.      That Defendant be enjoined from retaliating against Plaintiff in any manner
                        that violates the PHRA;

                e.      That Plaintiff be awarded against Defendant the costs and expenses of this
                        litigation and a reasonable attorney fee;

                f.      That Plaintiff be awarded punitive damages; and

                g.      That the Court grant Plaintiff any additional relief as may be just and proper.

                                             Count III
                                              Title VII
                                             Retaliation

        28.     Plaintiff incorporates by reference all allegations set forth in Paragraphs 1 through

27 as if fully restated herein.

        29.     Defendant retaliated against Shaffer for opposing pregnancy and sex

discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a).

        30.     As a direct result of Defendant’s retaliation against Shaffer for opposing unlawful

discrimination, Shaffer has suffered emotional pain, suffering, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses.

        WHEREFORE, Shaffer demands judgment against Defendant and the following relief:

                a.      That the Court enter a judgment declaring Defendant’s actions to be
                        unlawful and in violation of Title VII;

                b.      That Defendant be required to compensate Plaintiff for the full value of
                        wages she would have received had it not been for Defendant’s illegal
                        treatment of Plaintiff, with interest, from the date of discrimination in
                        addition to reimbursement for lost experience, training opportunities, and
                        other benefits;

                c.      That the Court award Plaintiff compensatory damages as a result of
                        Defendant’s retaliation;

                                                   6
           Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 7 of 8




                d.      That Defendant be enjoined from retaliating against Plaintiff in any manner
                        that violates Title VII;

                e.      That Plaintiff be awarded against Defendant the costs and expenses of this
                        litigation and a reasonable attorney fee;

                f.      That Plaintiff be awarded punitive damages; and

                g.      That the Court grant Plaintiff any additional relief as may be just and proper.

                                              Count IV
                                  Pennsylvania Human Relations Act
                                             Retaliation

        31.     Plaintiff incorporates by reference all allegations set forth in Paragraphs 1 through

30 as if fully restated herein.

        32.     Defendant retaliated against Shaffer for opposing pregnancy and sex

discrimination, in violation of the Pennsylvania Human Relations Act, 43 P.S. § 955(d).

        33.     As a direct result of Defendant’s retaliation against Shaffer for opposing unlawful

discrimination, Shaffer has suffered emotional pain, suffering, inconvenience, mental anguish, loss

of enjoyment of life, and other non-pecuniary losses.

        WHEREFORE, Shaffer demands judgment against Defendant and the following relief:

                a.      That the Court enter a judgment declaring Defendant’s actions to be
                        unlawful and in violation of the PHRA;

                b.      That Defendant be required to compensate Plaintiff for the full value of
                        wages she would have received had it not been for Defendant’s illegal
                        treatment of Plaintiff, with interest, from the date of discrimination in
                        addition to reimbursement for lost experience, training opportunities, and
                        other benefits;

                c.      That the Court award Plaintiff compensatory damages as a result of
                        Defendant’s retaliation;




                                                   7
Case 2:19-cv-01481-DSC Document 1 Filed 11/14/19 Page 8 of 8



   d.    That Defendant be enjoined from retaliating against Plaintiff in any manner
         that violates the PHRA;

   e.    That Plaintiff be awarded against Defendant the costs and expenses of this
         litigation and a reasonable attorney fee;

   f.    That Plaintiff be awarded punitive damages; and

   g.    That the Court grant Plaintiff any additional relief as may be just and proper.


                                                Respectfully submitted,

                                                /s/ Megan M. Block
                                                Megan M. Block
                                                Pa.I.D. # 319263
                                                Healey Block LLC
                                                247 Fort Pitt Blvd.
                                                4th Floor
                                                Pittsburgh, PA 15222
                                                412-391-7711 (office)
                                                412-281-9509 (fax)
                                                megan@unionlawyers.net

                                                Attorney for Plaintiff




                                   8
